 Case 3:20-cr-00582-FLW Document 295 Filed 12/23/20 Page 1 of 2 PageID: 230




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA                : Crim. No. 20-582 (FLW)
                                          :
        v.                                : DETENTION ORDER
                                          :
  SKYLER ROGERS                           :


      This matter having come before the Court on the Petition for Action on

Conditions of Pretrial Release by U.S. Pretrial Services on December 10, 2020

and the motion of the United States, by Craig Carpenito, United States

Attorney for the District of New Jersey (Ian D. Brater, Assistant United States

Attorney, appearing) for an order pursuant to Title 18, United States Code,

Section 3142(e) to detain the Defendant without bail pending execution of the

Defendant’s sentence in the above-entitled matter based on the Defendant’s

failure to comply with the conditions of release; and the Defendant (Michael N.

Huff, Esq., appearing) having opposed the motion; and the Court having heard

and considered the arguments of the parties at a bail review hearing on

December 23, 2020; and for the reasons set forth on the record and for good

cause shown,

      IT IS, on this 23rd day of December, 2020,

      ORDERED that the motion of the United States for an order detaining

the Defendant without bail pending execution of the Defendant’s sentence is

hereby GRANTED, the previous order granting the Defendant bail is
 Case 3:20-cr-00582-FLW Document 295 Filed 12/23/20 Page 2 of 2 PageID: 231




REVOKED, and the Defendant is hereby ORDERED DETAINED; and it is

further

      ORDERED, pursuant to Title 18, United States Code, Section 3142, that

the Defendant be committed to the custody of the Attorney General or his

authorized representative pending execution of the Defendant’s sentence in the

above-entitled matter; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be confined in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in

custody pending appeal; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be afforded reasonable opportunity for private consultations

with counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that, upon order of this or any other court of the United States of competent

jurisdiction or on request of an attorney for the United States, the Defendant

shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.




                                               _______________________________
                                               HON. LOIS H. GOODMAN
                                               United States Magistrate Judge

                                           2
